              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00302-MR-WCM


WELLS FARGO BANK, N.A.,          )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )
                                 )                      ORDER
THE SOUTHEAST BIOFEEDBACK        )
AND CLINICAL NEUROSCIENCE        )
ASSOCIATION, URSZULA KLICH,      )
ADRIANA STEFFENS, and            )
SYLVIA WHITMIRE,                 )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the parties’ Certification and

Report of Fed. R. Civ. P. 26(f) Conference and Discovery Plan [Doc. 27].

      The parties propose that an early settlement conference, prior to the

entry of a scheduling order, may assist in the resolution of this matter without

the need for discovery, dispositive motions, or trial. [Doc. 27-1].

      In light of the parties’ request, the Court will order a Judicial Settlement

Conference and this matter will be referred to the Honorable W. Carleton

Metcalf, United States Magistrate Judge, for that purpose.
     IT IS, THEREFORE, ORDERED that this matter is hereby referred to

the Honorable W. Carleton Metcalf, United States Magistrate Judge, for the

purpose of conducting a Judicial Settlement Conference. Judge Metcalf will

issue further orders regarding the conduct of the Judicial Settlement

Conference.

     IT IS SO ORDERED.
                               Signed: June 30, 2021




                                      2
